                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00532-FDW-DSC
 SHAKEERA MYERS, on behalf of herself )
 and all others similarly situated,   )
                                      )
         Plaintiff,                   )
                                      )
 vs.                                  )                            ORDER
                                      )
 LOOMIS ARMORED US, LLC,              )
                                      )
         Defendant.                   )
                                      )

       THIS MATTER is before the Court on the parties’ Joint Motion for Telephonic Fairness

and Final Approval Hearing (Doc. No. 74). For the reasons stated in the motion, and for good

cause shown, the Joint Motion for Telephonic Fairness and Final Approval Hearing is GRANTED.

       IT IS THEREFORE ORDERED that the Court will hold a telephonic fairness and approval

hearing with the parties on April 8, 2020 and 9:30 am.

       IT IS SO ORDERED.


                                        Signed: April 3, 2020




                                                1
2
